Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.
Claims 1 and 3 are amended, Claim 2 previously canceled.  Claims 1 and 3-5 are pending. Examiner thanks applicant for providing support for claim amendments.
Response to Arguments
Applicant's arguments with respect to claims 1, 3-5 filed on 1/12/2022 have been fully considered but they are not persuasive. 
Applicant submits that cited art Kuge and Li do not teach claim limitation (i) "upon receiving a predetermined signal from the user equipment, the second communication processor obtains access information that indicates the association between the identifying information and the communication destination identifier from the subscriber management apparatus, and the second communication processor transmits the obtained access information to the user equipment."  Examiner respectfully disagrees.
Upon further review of the cited prior art in view of the claim amendments, Examiner finds that Kuge teaches the amended claim limitation in a different section. Kuge teaches See Kuge Fig. 8 [0270] The UE_A 10 transmits an Attach Request message to the eNB_A 45 (S802), the second communication processor obtains access information that indicates the association between the identifying information and the communication destination identifier from a subscriber management apparatus (See Kuge Fig. 8 [0315]-[0317] and [0475]-[0477] where APN, equivalent of communication destination identifier, and network slice ID both included in the attach accept message from MME thus the attach accept message indicates the association), 
and the second communication processor transmits the obtained access information to the user equipment (See Kuge Fig. 8, [0318] The eNB_A 45 transmits, based on the Attach Accept message from the MME_A 104, the Attach Accept message to the UE_10 (S814)).
The rejection is updated to reflect the claim amendment and new grounds of rejection in response to the claim amendment however rests on the previously cited art of Kuge in view Li.
Applicant remarks regarding previously cited section of Kuge regarding MME context, Fig. 6A-6D and the TAU response are not persuasive as they are moot in view of the updated rejection in view of claim amendments.  The cited sections of Kuge clearly and explicitly teach obtaining the attach accept message that includes communication destination identifier and network slide ID from the MME, and thus associates the two items, and transmitting the message to the UE (See Kuge Fig. 8 [0315]-[0317] and [0475]-[0477] as cited in rejection).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over KUGE; Yoko et al. US 20190159117 A1 in view of LI; Qing et al. US 20180288670 A1.
Regarding Claims 1 and 3, Kuge discloses a radio communication system (See Kuge Fig. 1, 8, 14) comprising:
user equipment (See Kuge Fig. 1 UE_A 10, [0054]-[0055]);
one or more call control apparatuses for performing call control (See Kuge [0075], Fig. 1, eNB_A 45, MME 104-107, Fig. 2B network devices 24, 76 etc); and 
a plurality of Network Slice instances for processing user data (See Kuge Fig. 1, Slices 101-103, Fig. 8 SGW_A,PGW_A), wherein 
the user equipment includes a first communication processor that transmits identifying information for identifying one Network Slice instance of the plurality of Network Slice instances (See Kuge Fig. 12, Fig 14,  [0536] The UE_A 10 transmits the Attach Request message; [0485]-[0489], [0493], [0509], and “..The UE_A 10 transmits the RRC message including the PDN connectivity Request message to the eNB_A 45..” and [0536] The UE_A 10 transmits the Attach Request message to the eNB_A 45 (S1200). The UE_A 10 may transmit the Attach Request message while including the 12th identification information and/or the 13th See also Kuge Fig. 8, [0276]; See also Kuge Fig. 13 [0440] where Kuge discloses various UE messages and identifying information equivalent to claim limitation),
 the identifying information being associated with a communication destination identifier indicating a communication destination of the user data to the one or more call control apparatuses (See Kuge Fig. 4B, [0097] where network slice ID and APN [communication destination identifier] associated in UE context Fig. 6A-6D, [0185] where network slice ID and APN [communication destination identifier] associated in MME context)
  wherein the one or more call control apparatuses include a second communication processor that selects the one Network Slice identified by the identifying information 
(See Kuge Fig. 8, [0300]-[0302] where MME selections SGW/PGW [network slice] based on identifying information [0295] “..the MME_A 104 performs an authentication procedure of the HSS_A 50 and the UE_A 10 (S808). The MME_A 104 generates the UE context of the UE_A 10 by the authentication procedure and stores it..” See also Fig. 12 s1206, s1208, Fig. 13 s1307, s1308)
and transmits to the one Network Slice instance (See Kuge Fig. 8, [0300]-[0304] create session procedure, Fig. 13, [0468] create session procedure), and 
wherein the one Network Slice instance includes a setting unit that establishes a packet data unit (PDU) connection between the communication destination indicated by the communication destination identifier and the user equipment (See Kuge Fig. 8, S810 – S814 [0301]-[0323] “As described above, the UE_A 10 can establish the PDN connection via the Where PDN connection” including established bearer of s810 and RRC connection of s814 are disclosing said packet data unit (PDU) connection between UE and destination See also Fig. 14, [0514] “..the MME_B 106 selects the SGW and the PGW, and performs the Create Session procedure with the SGW and the PGW (S1410)..”where session equivalent of PDU connection ); and
wherein, upon receiving a predetermined signal from the user equipment (See Kuge Fig. 8 [0270] The UE_A 10 transmits an Attach Request message to the eNB_A 45 (S802), the second communication processor obtains access information that indicates the association between the identifying information and the communication destination identifier from a subscriber management apparatus (See Kuge Fig. 8 [0315]-[0317] and [0475]-[0477] where APN, equivalent of communication destination identifier, and network slice ID both included in the attaché accept message from MME thus the attach accept message indicates the association), 
and the second communication processor transmits the obtained access information to the user equipment (See Kuge Fig. 8, [0318] The eNB_A 45 transmits, based on the Attach Accept message from the MME_A 104, the Attach Accept message to the UE_10 (S814).
Kuge further discloses a create session procedure (See Fig. 8 s810 [0301]) but does not explicitly disclose the second communication transmits the communication destination identifier to the one Network Slice instance.  
It is well known as taught by analogous art Li that the second communication transmits the communication destination identifier to the one Network Slice instance (See Li Fig. 8A-B, [0115] where create session request from MME to SGW/PGW includes APNs; See also Li provisional application 62222391 [0094])


Regarding Claims 4 and 5, the combination teaches wherein the second communication processor determines the communication destination identifier based on the identifying information (See Kuge [0118] APN retrieved from HSS Fig. 8, [0295] Fig 13 [0451] - [0452], [0454]-[0455] MME_A retrieves subscriber information from HSS_A based on the identifying information [0456]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/UMAIR AHSAN/Examiner, Art Unit 2647